DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/22.
Applicant's election with traverse of Group I (claims 1, 2, 4-9, 12, and 16-19) in the reply filed on 1/27/22 is acknowledged.  The traversal is on the ground(s) that the Examiner has not demonstrated that a serious search and examination burden would be imposed if restriction were not required. This is not found persuasive because claim 20 recites substantially different limitations than those in claim 1 (e.g., sample measurement device adapted to measure a sample). As such, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 12, and 16-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 2, 4-9, 12, and 16-19 are directed to a method (i.e., a process). Accordingly, claims 1, 2, 4-9, 12, and 16-19 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A method for controlling fiber intake in mammals, comprising the steps: a) providing at least one input data; and b) based on said input data, generating at least one output data; wherein the input data is based on information selected from the group consisting of host DNA, host metabolism, host colonic microbial composition and/or gene activity and/or metabolic activity, host specific parameters and, any combinations thereof and wherein the output data is selected from the group consisting of information on fiber consumption, fiber supplementation and, any combinations thereof.  
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because providing input data and generating output data based on said input data amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
Claim 1 does not recite additional elements. Dependent claims 9, 12, 16, and 17, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a control unit, database, data processor, network, remote control unit, and user interface capability used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in 
This judicial exception is not integrated into a practical application. In particular, the control unit, database, data processor, network, remote control unit, and user interface capability are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of transferring data, receiving data, generating data, displaying/presenting data, and converting data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements.
 Therefore, claims 1, 2, 4-9, 12, and 16-19 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 12, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "said input data"  in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “said at least one input data”.
Claim 1, 2, and 9 recite the limitation "the input data" in line 5 of claim 1, lines 1 & 5 of claim 2, and lines 3 & 7 of claim 9.  There is insufficient antecedent basis for this limitation in the claims. Examiner suggests amending the claims to recite “the at least one input data”.
Claims 1 and  4-7 recite the limitation "the output data" in line 8 of claim 1, line 2 of claim 4, line 2 of claim 5, line 2 of claim 6,  and line 2 of claim 7.  There is insufficient antecedent basis for this limitation in the claims. Examiner suggests amending the claims to recite “the at least one output data”.
Claims 9, 12, 16, and 17 recite “input data.”  Claims 9, 12, and 16 recite “output data.” It is unclear if this is the same “input data” and same “output data” recited in claim 1, or different. 
Regarding claims 2 and  4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2 and 9, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 4, 6-8, and 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 12, 16, and 17 the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "wherein the control unit having user interface capability" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the output" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 incorporates the deficiencies of claim 1, through dependency, and is therefore also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Note claim 19 merely recites “Use of a method according to claim 1, for monitoring and/or controlling fiber intake.”  Note that no additional active steps of the method are recited in claim 19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Objections
Claims 12 and 17 are objected to because of the following informalities:  change “a network” to “the network” at line 2 of claim 12 and line 3 of claim 17.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  change “a control unit” to “the control unit” at line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazemzadeh et al. (US 2013/0018244 A1).
(A) Referring to claim 1, Kazemzadeh discloses a method for controlling fiber intake in mammals, comprising the steps (para. 4 & 18 of Kazemzadeh):

b) based on said input data, generating at least one output data; wherein the input data is based on information selected from the group consisting of host DNA, host metabolism, host colonic microbial composition and/or gene activity and/or metabolic activity, host specific parameters and, any combinations thereof and wherein the output data is selected from the group consisting of information on fiber consumption, fiber supplementation and, any combinations thereof (para. 21, 17, and 18 of Kazemzadeh; the algorithm 20 may be further customized with additional personal data, such as the individual user's height, initial weight, personal activity or profession, as well as any other relevant health information, such as the presence of a serious disease like diabetes, hyperglycemia, and the like that may relevant to the health or metabolism of the user. In some embodiments, the algorithm 20 may be configured to simply approximate a daily calorie balance for individuals who wish to lose or gain weight. Consumption of total calories and the calorie balance for a given point in time can be very essential information for the user. Simultaneous reporting of other nutritional intake, such as total sodium, protein, fat, fiber and sugar, can also allow the individual to make better food choices for the remaining period of the day. In some embodiments, the algorithm 20 may be configured to keep records of historical information of calorie balances as well as other data, and may be configured to display such information for configurable intervals, such as hourly, daily, monthly, or yearly. This information can also be crucial for a medical professional to monitor a patient's eating and exercise habits for total calorie consumption. It can also show a physician, dietitian or nutritionist what other nutrients the patient is consuming, such as sodium and fiber, and in what quantities.)
such as blood pressure, triglycerides, cholesterol, white blood cell count, vitamin count, immunoglobulins, breath hydrogen, and/or breath methane, optionally wherein the input data further comprise information on age, gender, body mass index, physical activity, stress, sleep, disease state, diet status, gut status, life style habits and/or antibiotic use (para. 8 & 15 of Kazemzadeh).  
(C) Referring to claim 4, Kazemzadeh discloses wherein the output data comprise information on fiber intake preferably wherein the fiber is present in foods such as cereals, vegetables, legumes, berries, and fruits such as bananas, pears, and apples (para. 4 of Kazemzadeh).  
(D) Referring to claim 6, Kazemzadeh discloses where in the output data comprise information on a fiber amount intake, preferably a daily intake of from 0.01 to 100 g per day, preferably from 0.1 to 50 g per day, preferably from 0.5 to 20 g per day, preferably from 0.5 to 15 g per day, preferably from 0.5 to 10 g per day (para. 18 of Kazemzadeh).  
(E) Referring to claim 7, Kazemzadeh discloses wherein the output data comprise information on frequency of consumption of fiber, wherein the frequency is at a minimum once a month, preferably once a week, preferably at least once and/or twice every day, up to 4 times a day (para. 4, 6, 18 of Kazemzadeh).  
(F) Referring to claim 8, Kazemzadeh discloses wherein output data comprise information on at least one other substance besides information on fiber intake and/or supplement, preferably the at least one other substance is selected from the group consisting of strains of microorganisms, vitamins, minerals, antioxidants, fatty acids, plant and/or herbal extracts, and any combinations thereof (para. 4 & 17 of Kazemzadeh).  

	The remaining steps e) – h) of the claim recite optional limitations. It is therefore immaterial whether or not they are disclosed.
(H) Referring to claim 12, Kazemzadeh discloses wherein the control unit is connected to a remote control unit via a network, the remote control unit having user interface capability, so that input data may be transferred from the control unit and output data may be generated and displayed for a user being connected to the remote control unit via the network, preferably the remote control unit being located in a cloud-based computing environment, more preferably the remote control unit being a virtual control unit having a database, a file, a data processor for receiving input data and converting the input data to output data and displaying for a user connected to the network (para. 10, 13, 24, and 14 of Kazemzadeh).  
(I) Referring to claim 16, Kazemzadeh discloses wherein the control unit having user interface capability, so that input data and output data may be displayed for a user being connected to the control unit via the network (para. 10 & 24 of Kazemzadeh).  
(J) Referring to claim 17, Kazemzadeh discloses wherein the control unit is connected to a remote control unit, having user interface capability, via a network, so that input data may be transferred from the control unit and displayed for a user being connected to the remote control unit via the network (para. 10 & 24 of Kazemzadeh).    
(K) Referring to claim 18, Kazemzadeh discloses wherein the output is generated with an algorithm, machine learning or artificial intelligence (para. 12 of Kazemzadeh).  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazemzadeh et al. (US 2013/0018244 A1) in view of Yogel et al. (US 2008/0306350 A1).
(A) Referring to claim 5, Kazemzadeh does not disclose where in the output data comprise information on a fiber supplement 2PATENTAtty. Dkt. No. AWA181based on at least one fiber selected from the group consisting of fibers containing non- or partially digestible polysaccharides, oligosaccharides comprising modified or unmodified starch, and partial hydrolysates thereof, inulin and partially hydrolyzed inulin, natural oligofructoses, fructo-oligosaccharides (FOS), lactulose, lactosucrose, soya bean-oligosaccharides (SOS), galactomannan and suitable partial hydrolysates thereof, manno-oligosaccharides (MOS), indigestible polydextrose, acemannan, various gums and pectin and partial hydrolysates thereof, indigestible dextrin and partial hydrolysates thereof, trans-galacto-oligosaccharides (GOS), xylo-oligosaccharides (XOS), xylan, arabinoxylan, arabinogalactan, arabino-xylooligosaccharides (AXOS), beta-glucan and/or partial hydrolysates thereof, chito-oligosaccharides (COS), glucomano- oligosaccharides (GMOS), arabinooligosaccharides (AOS), pectin-oligosaccharides (POS), laminar-oligosaccharides, human milk oligosaccharides (HMO), bovine milk oligosaccharides (BOS), and any combinations thereof.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Yogel within Kazemzadeh.  The motivation for doing so would have been to treat or prevent health conditions (para. 21 of Yogel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686